Citation Nr: 1607207	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral sensorineural hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected right elbow calcification tendonitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active service from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision in which the RO, inter alia, declined to reopen the Veteran's previously-denied claims for service connection for a back disability and a left shoulder disability.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In November 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In September 2009, the Board reopened the claims, and remanded the claims for service connection for a back disability and left shoulder disability, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  After completing the requested development, the AMC denied both service connection claims (as reflected in a November 2010 SSOC) and returned these matters to the Board for further consideration.

In February 2011, the Board denied the claims for service connection for back disability and left shoulder disability.  The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied service connection for a back disability, and remanding that claim to the Board for further proceedings consistent with the joint motion.  As noted in the joint motion, the Board's denial of service connection for a left shoulder disability was not disturbed.

In August 2012, the Board remanded the claim for service connection for a back disability to the RO, via the AMC, for further evidentiary development consistent with the joint motion.  In April and November 2013, the Board determined that the development requested in the previous remands had not been substantially complied with and remanded this appeal again for evidentiary development.  After completing the requested development, the RO - the Agency of Original Jurisdiction (AOJ) in this case - has continued to deny the claim (as reflected in SSOCs dated June 2013, January 2015, and September 2015) and has returned the claim for service connection for a back disability to the Board for further consideration.

The Board notes that additional evidence, namely an October 2014 lumbar spine MRI report, was received by the AOJ after the issuance of the most recent SSOC issued in September 2015.  While the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary as this evidence contains evidence regarding the current nature of the Veteran's lumbar spine disability and, thus, is duplicative of evidence previously considered by the AOJ. See 38 C.F.R. § 20.1304 (2015).

In an August 2013 rating decision, the AOJ continued the 10 percent rating assigned to the Veteran's service-connected right elbow disability and declined to reopen previously denied claims for service connection for bilateral sensorineural hearing loss, tinnitus, and a left shoulder disability.  In September 2013, the Veteran filed an NOD as to the denial of his claims.  

The Board's disposition of the claim for service connection for a back disability is set forth below.  The other claims listed on the title page are being remanded to the AOJ, as the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record shows that a back condition clearly and unmistakably pre-existed service, and clearly and unmistakably was not aggravated by service beyond the natural progression of the disorder.  

2.  The most competent, credible, and probative evidence of record does not establish that degenerative joint disease of the lumbar spine was manifested within one year of the Veteran's separation from service; nor is there credible evidence that the Veteran has experienced continued symptoms of low back pain since service.  



CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this appeal, in a July 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a back disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The October 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2005 letter. 

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the January 2008 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  Neither the Veteran nor his representative have identified any additional, relevant records that have not been requested or obtained. 

Additionally, the Veteran was afforded a VA examination in April 2010 and VA has obtained several medical opinions, including most recently in October 2014, in conjunction with the claim being decided herein.  Neither the Veteran nor his representative have alleged that the examination and most recent medical opinion is inadequate for adjudication purposes and the Board finds that the October 2014 VA opinion is adequate to decide the issue decided herein, as it is based on an interview with the Veteran and review of the medical evidence record.  The conclusions and opinions proffered by the October 2014 VA examiner is also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and is supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2006 hearing, the undersigned Veterans Law Judge noted the issues on appeal - which were then styled as new and material evidence claims.  Nevertheless, the Veteran testified as to why he believes he is entitled to service connection for a back disability, including the circumstances surrounding the injury to his back in service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion revealed the need to obtain outstanding evidence relevant to the claims on appeal, the undersigned remanded the appeal to obtain additional VA treatment records, all of which were obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Board finds that, with respect to the issue decided herein, there has been substantial compliance with the November 2013 remand directives.  The Board requested that the AOJ obtain an addendum opinion with respect to the back disability, as well as obtain the Veteran's updated VA treatment records.  In October 2015, the AOJ obtained an adequate VA opinion with respect to the claimed back disability, and the Veteran's VA treatment records have been associated with the evidentiary record.  As such, the Board finds that the AOJ substantially complied with the mandates of the previous remand and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of her claims.

Analysis

The Veteran seeks service connection for a back disability, which has been diagnosed as degenerative joint disease (DJD) of the lumbar spine.  See October 2014 VA examination report; x-ray reports dated September 2007 and April 2010.  During the November 2006 hearing, the Veteran testified that he injured his back in service when a Howitzer gun slipped and he grabbed it so it would not crush the legs of fellow service members.  He testified that he went to sickbay and the doctors sent him back to his barracks for bed rest.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

A Veteran is presumed in sound condition when entering service except as to defects, infirmities, or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The existence of disorders prior to active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, VA may rebut the presumption of soundness by showing clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1111.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the service treatment records (STRs) show that the Veteran reported having recurrent back pain on his February 1966 report of medical history.  In the summary of the report of medical history, the examining physician noted the Veteran experienced occasional back pain, and on the associated examination report, the examiner noted that clinical evaluation of the spine was abnormal; however, the February 1966 report of medical examination only contains a notation that there was no tenderness or limitation of motion, with no indication of abnormality involving the spine.  The Veteran again described a history of recurrent back pain on his April 1968 report of medical history; however, in his summary of the report of medical history, the examining physician noted there were no back problems.  Notably, the associated April 1968 mobilization examination report reflects that clinical evaluation of the Veteran's spine was normal.  

Therefore, while the Veteran reported a history of recurrent back pain, the Board finds that a back disability was not noted at entry into service and, thus, the Veteran is presumed to have been in sound condition at entrance into service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted"); see also 38 C.F.R. § 3.304(b).

The burden now shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's back disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is defined as that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

After considering all evidence of record, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence that a back disability existed prior to service and was not aggravated by service.  

In October 2014, a VA physician reviewed the evidentiary record and documented all pertinent service and post-service treatment records relevant to the Veteran's back disability.  After review of the record, the VA examiner opined that it is clear the Veteran had a lumbar spine disability prior to service.  In making this determination, the examiner noted the Veteran's report of recurrent back pain at entrance into service.  The examiner also noted that treatment records from the Veteran's chiropractor reflect that he reported feeling a jolt up his spine when he landed flat footed on ice as a teenager and that he experienced lots of falls and impacts while playing ice hockey.  See private medical records from Faunce Corner Chiropractic.  

The Board agrees with the examiner's assessment that a back condition existed prior to service.  Indeed, while a back disability was not noted at entry into service, the Veteran's report of recurrent back pain at that time is nevertheless considered probative evidence regarding the commencement of his lumbar spine condition.  See 38 C.F.R. § 3.304(b)(1).  Likewise, while the treatment record that documents the Veteran's pre-service back problems was generated many years after service, the medical history reported at that time is also considered probative evidence regarding the onset of his lumbar spine disability.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  See also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Therefore, when considering the totality of the evidence, the Board finds the evidence clearly and unmistakably establishes that a back condition existed prior to service.  In this context, however, the Board notes that there is no radiographic evidence of DJD or other arthritic changes in the lumbar spine until September 2007.  As a result, the evidence does not clearly and unmistakably establish that DJD of the lumbar spine existed prior to service.  Instead, given the Veteran's complaints of recurrent back pain at entry into service and the consistent report of a history of back pain prior to service, the Board finds that the evidence clearly and unmistakably establishes that a back condition manifested by back pain existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  [Parenthetically, the Board notes that it appears the October 2014 VA examiner opined that the Veteran's lumbar spine DID clearly and unmistakably existed prior to service; however, upon careful review of the rationale provided, it seems clear the examiner intended to state the opposite, as he noted that the entrance examination did not show a diagnosis of DJD or have radiographic evidence of DJD and that DJD was not diagnosed radiographically until 2007.]

Turning to the question of in-service aggravation, the Board acknowledges that independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this context, the Board notes that, after reviewing the record, the October 2014 VA examiner also opined that the pre-existing lumbar spine disability was not aggravated (permanently worsened beyond natural progression) during or as a result of service, noting that there is documentation of complaints or treatment for a back condition in service or within one year of separation from service.  The Board agrees.  

While the Veteran reported a history of back pain at entry into service, the subsequent STRs do not contain any complaints or treatment for back pain or injury and no evidence or diagnosis of a back disability manifested during service.  In fact, clinical evaluation of the Veteran's spine was again normal at his separation examination in October 1969 and he denied having recurrent back pain at that time.  

Despite the lack of medical evidence showing complaints or treatment for a back injury or pain during service, the Veteran has reported that he incurred an injury to his back during service.  In support of this assertion, the Veteran has submitted two buddy statements from individuals who attest that they are aware of the Veteran injuring his back in service.  In a November 1976 letter, R.L. stated that he had seen the Veteran at a field dispensary at Camp Shelby in August 1968 after injuring his back while performing duty on his Howitzer.  Similarly, R. P. reported that he was stationed with the Veteran in Camp Shelby and that, in August 1968, the Veteran was prescribed bed rest following a back injury received while performing his duties as an assistant gunner.  

The lay statements of record provided by the Veteran and from his former service comrades each provide competent evidence as to matters within their personal knowledge, such as what they observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App.at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In evaluating the credibility of the lay statements of record, the Board again notes that the STRs do not contain any evidence of complaints or treatment for a back injury during service, including in August 1968.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

In this case, while there is no evidence of complaints or treatment for a back injury in August 1968, the Board finds probative (and the October 2014 VA examiner also noted) that the STRs reflect that the Veteran received treatment for a right elbow dislocation in August 1968, without any evidence or complaints of back pain or injury at that time.  This evidence weighs against the credibility and probative value of the lay statements of record, all of which consistently state that the Veteran received treatment for a back injury in August 1968.  Indeed, given that the contemporaneous medical evidence shows the Veteran was treated for a different disability in August 1968, the lack of evidence documenting complaints or treatment for a back disability at separation from service (or for many years thereafter), and the length of time that has passed since service, it is likely that the Veteran and his former service comrades are mistaken as to the disability that was treated at that time and provided these statements for the purpose of assisting the Veteran in gaining VA compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's pecuniary interest may affect the credibility of his testimony).  Therefore, the Board finds that the lay statements submitted by the Veteran and his former service comrades are not credible evidence of such, given the other evidence of record.  

Nevertheless, even if the lay statements were presumed credible in establishing that the Veteran injured his back during service, the lay statements do not provide support for finding that the pre-existing back condition clearly and unmistakably increased in severity during or as a result of service, given the other evidence of record.  

Indeed, even if the Veteran injured his back during service, he explicitly denied having recurrent back pain during his October 1969 separation examination and clinical evaluation of his spine was normal at that time.  The Board also finds probative that, in a December 1969 statement, the Veteran confirmed that there had been no change in his medical condition since the October 1969 examination.  This evidence, alone, clearly establishes that the Veteran was not experiencing back pain or any other chronic back condition at separation from service, which weighs against a finding of in-service aggravation of the pre-existing back condition.  The post-service medical evidence also clearly and unmistakably establishes that the pre-existing back condition was not aggravated in service.  

Review of the evidence shows (and the October 2014 VA examiner correctly notes) that there is no lay or medical evidence of a back condition, including DJD of the lumbar spine, within one year of separation from service, and that objective evidence of a back condition is not shown until September 2007.  An x-ray of the lumbar spine in December 1974 did not contain any evidence of a back condition.  Post-service treatment records dated in December 1974 and January 1976 reflect that the Veteran was variously diagnosed with acute lumbosacral sprain with muscle spasm and lumbar strain; however, these diagnoses were rendered in conjunction with treatment that was provided following recent post-service injuries.  Indeed, in December 1974, the Veteran complained of low back pain after sustaining an "industrial accident" while pulling a bail of rags off a truck at work, while in January 1976, he sought treatment for an injury he sustained while pushing a boat.  Treatment records dated from October 1978 to June 1996 do not contain any evidence or diagnosis of a back condition.  As noted, the first evidence of a chronic back disability is the September 2007 x-ray showing severe degenerative changes in the lumbar spine.  

The Board notes that, in January 1976, the Veteran reported having chronic low back pain since being in service; however, this evidence does not establish in-service aggravation.  In fact, the Board concludes that this evidence, in conjunction with the foregoing evidence, clearly and unmistakably establishes that the pre-existing back condition - which was manifested by pain - did not undergo any increase in severity during or as a result of service, as his post-service complaints of low back pain are similar to those lodged prior to and at entry into service.  As noted, the post-service diagnoses of acute lumbosacral sprain with muscle spasm and lumbar strain do not represent evidence of in-service aggravation, as those diagnoses were attributed to post-service injuries and accidents and represented acute conditions, as also noted by the October 2014 VA examiner.  

In this context, the October 2014 VA examiner noted that, in February 1976, the Veteran's private physician, Dr. D., indicated that he had seen the Veteran in April and May 1970, and that his diagnosis was spina bifida occulta and mild low back strain.  The VA examiner noted, however, that medical literature establishes spina bifida is a congenital condition that results from a developmental abnormality during the embryonic stage of life and, thus, is usually an incidental finding noted on radiographic examination of the spine.  In this regard, the VA examiner noted that Dr. D. did not provide any x-rays to support the diagnosis of spina bifida and that x-rays conducted in 1970 and 1974 did not show any such condition.  As previously noted, the examiner also stated that lumbar spine is an acute back condition and is self-limiting.  

Given the lack of radiographic or other clinical evidence to support the diagnosis of spina bifida occulta - particularly in light of the October 2014 VA examiner's opinion in that regard - and the lack of any other information or discussion regarding the diagnosis of mild lumbar strain, the Board finds that the February 1976 statement from Dr. D. is afforded little to no probative weight in terms of establishing in-service aggravation.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion is not entitled to any weight if it contains only data and conclusions).  Therefore, any further discussion regarding service connection for congenital disease, as opposed to defects, is not needed in this case.  Quirin v. Shinseki, 22 Vet. App. 390 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)); Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90.

In evaluating the ultimate merit of this claim, the Board ascribes the most probative value on the opinion provided by the October 2014 VA examiner.  In this regard, the examiner considered and addressed all lay evidence of record and based his opinion on the Veteran's clinical history as reflected in the service and post-service records and examination results, as well as on specialized clinical experience and knowledge.  As a result, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Thus, the most persuasive medical opinion of record weighs against the claim, as it establishes that there is clear and unmistakable evidence that a back condition existed prior to service and was not aggravated during active service.  

In this regard, the Board parenthetically notes that the evidentiary record contains other VA medical opinions that purport to address the relevant issues in this case; however, as noted in the Introduction, those opinions are deemed inadequate as they either do not addresss all relevant facts or inquiries needed to properly evaluate this claim.  See VA examination reports and addendums dated April 2010, January 2013, May 2013, and October 2014.  In fact, the inadequate opinions led to the Board requesting the most recent (and probative) medical opinion that was obtained in October 2014.  

As for the Veteran's own arguments in support of his claim, the Board again acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence, aggravation and etiology, upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  See also 38 C.F.R. § 3.159 (defining, in pertinent part, competent medical evidence as evidence provided by a person who is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions).  Hence, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions, alone.  

Accordingly, the Board finds that the most probative evidence in this case consists of the STRs themselves, as well as the post-service evidence, to particularly include the October 2014 VA opinion, which was based on medical knowledge, a review of the lay evidence, the Veteran's STRs, and post-service records and physical examinations.  Indeed, this evidence clearly and unmistakably establishes that a back condition existed prior to service and was not aggravated in, or as a result, of the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As a final matter, the Board notes that the evidence of record does not support an award of service connection for lumbar spine DJD on a presumptive basis or on grounds of continuity of symptomatology.  As previously noted, there is no diagnosis or radiographic evidence of lumbar spine DJD or other arthritic changes until September 2007, nearly 40 years after the Veteran was separated from service.  Additionally, while the Veteran testified that, since he injured his back in service, his condition had bothered him up until the present, his statements regarding continuity of symptomatology are contradicted by his October 1969 report of medical history and examination, which reflects that he denied having any recurrent back pain at that time and that clinical evaluation of his spine was normal.  See also December 1969 Veteran statement.  His post-service statements regarding continuity are also contradicted by the evidence showing that his complaints of back pain were attributed to recent injuries and accidents.  

For all the foregoing reasons, the Board finds that service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.  


REMAND

As noted in the Introduction, in an August 2013 rating decision, the AOJ continued the 10 percent rating assigned to the Veteran's service-connected right elbow disability and declined to reopen previously denied claims for service connection for bilateral sensorineural hearing loss, tinnitus, and a left shoulder disability.  In September 2013, the Veteran filed an NOD as to the denial of his claims and requested de novo review by a Decision Review Officer (DRO).  

The AOJ has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In this context, the Board notes that the AOJ informed the Veteran that it was working on his NOD in a March 2015 letter; however, given that nearly one year has passed without an SOC being issued, the Board finds that these matters must be remanded to the AOJ for the issuance of a SOC.  Id.  

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the claims of entitlement to a disability rating in excess of 10 percent for service-connected right elbow calcification tendonitis, as well as whether new and material evidence has been received to reopen claims for service connection for a left shoulder disability, bilateral sensorineural hearing loss, and tinnitus.  The Veteran and his representative should also be provided a VA Form 9 and afforded the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim referenced above, within 60 days or the remainder of the one-year period following notification of the August 2013 rating action, whichever is later. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


